In an action for libel, the plaintiff appeals from an order of the Supreme Court, Nassau County, entered December 11, 1959, denying his motion to examine defendant before trial. The motion was made after plaintiff had filed a statement of readiness, but was denied on the ground that plaintiff failed to show any facts warranting the granting of relief under subdivision 9 of the statement of readiness rule of this court (Rules App. Div. [2d Dept.], special rule, eff. Jan. 15, 1957, as amd.). Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.